550 F.2d 395
STANDUN, INC., Plaintiff-Appellant,v.POLYCRAFT CORPORATION, Defendant-Appellee.
No. 76-1988.
United States Court of Appeals,Seventh Circuit.
Argued Feb. 15, 1977.Decided Feb. 25, 1977.

Thomas P. Mahoney, Santa Monica, Cal., Dennis M. McWilliams, Chicago, Ill., for plaintiff-appellant.
Robert E. Wagner, Chicago, Ill., for defendant-appellee.
Before FAIRCHILD, Chief Judge, and PELL and TONE, Circuit Judges.
PER CURIAM.


1
The opinion of the District Court, 426 F. Supp. 649 (N.D.Ill.1976), is adopted as the opinion of this court, and the judgment is affirmed.


2
AFFIRMED.